Citation Nr: 1806941	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear.

2. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1966 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Fl.

The Board notes, that an April 1971 rating decision granted service connection for left ear hearing loss, effective August 26, 1970.  A noncompensable evaluation was established.

The record reflects that the Veteran is incarcerated in a state facility.  VAMC records reflect that the prison facility was requested to transport the Veteran to the VAMC; however, the clinic was informed that the request was not approved by prison facility administration.  See April 2012 Compensation and Pension Examination Report.  Accordingly, the Board will proceed based on the evidence of record.


FINDINGS OF FACT

1. The evidence fails to demonstrate that the Veteran has current right ear hearing loss for VA purposes.

2. The evidence fails to demonstrate that the Veteran's service-connected left ear hearing loss has been manifested by more than Level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).

2. The criteria for a compensable rating for service-connected left ear hearing loss have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

The Veteran seeks service connection for right ear hearing loss that he believes is the result of noise exposure during active duty service.  The Board notes that the Veteran's military records show he served in combat; therefore acoustic trauma is conceded.  However, there is no competent, probative evidence that indicates that the Veteran has right ear hearing loss for VA purposes and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.

As previously noted, the Veteran is currently incarcerated at a State facility and the necessary audio examination could not be conducted because it requires special equipment for testing.  The prison facility was requested to transport the Veteran to a VAMC; however, the request was not approved by the prison facility administration.  

The pertinent evidence shows an audiological examination dated September 2012; however, there is no indication that the Beltone audiogram conducted by the Department of Corrections used a Maryland CNC test.  The audiometric findings are not adequate for rating purposes.  In this instance, the evidence of record does not show current audiometric findings which meet the criteria for a grant of service connection for right ear hearing loss.  

In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

The Board notes that where there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Therefore, his opinion as to whether he has right ear hearing loss for VA purposes is entitled to little to no probative weight.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995).  In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements.

Therefore, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for right ear hearing loss must be denied, as the Veteran does not exhibit hearing loss for VA purposes.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.
 § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e). 

The provisions of 38 C.F.R. § 4.86 (a) (2014) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

For the period on appeal, the Veteran's service-connected left ear hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.  In this case, the relevant, clinical evidence consists of Audiometric findings from September 2012.  As previously noted, the Veteran is currently incarcerated and a new audio examination could not be conducted because it requires special equipment for testing.  The prison facility was requested to transport the Veteran to the VAMC; however, the clinic was informed that this request was not approved by the prison facility administration. 

In order to be adequate for rating purposes, there must be a Maryland CNC test to determine speech discrimination; however, there is no indication that the medical records for the Beltone Audiogram from the Department of Corrections used a Maryland CNC test.  Therefore, the audiometric findings are not adequate for rating purposes.  As such, there are no audiometric findings of record that demonstrate an increase in severity of the service-connected left ear condition.  The Board finds the noncompensable evaluation currently assigned for the Veteran's left ear hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and a compensable disability rating for left ear hearing loss is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss, right ear is denied.

A compensable rating for left ear hearing loss is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


